FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN MANUEL TINCOPA-SANCHEZ,                      No. 09-70943
a.k.a. Juan Sanchez-Tincopa,
                                                  Agency No. A099-577-131
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Juan Manuel Tincopa-Sanchez, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v.

Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we deny the petition for

review.

      Substantial evidence supports the agency’s denial of asylum because

Tincopa-Sanchez failed to establish the harm he suffered, or fears, from the

Shining Path is on account of an imputed political opinion. See id. at 481 n.1 (“[t]o

reverse the BIA finding we must find that the evidence not only supports that

conclusion, but compels it”) (emphasis in original); Parussimova v. Mukasey, 555

F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected ground

represent ‘one central reason’ for an asylum applicant’s persecution”); Cruz-

Navarro v. INS, 232 F.3d 1024, 1030 (9th Cir. 2000) (police officer threatened by

Shining Path guerrillas because they believed he was an informant did not establish

persecution on account of an imputed political opinion). Accordingly, we deny the

petition as to Tincopa-Sanchez’s asylum claim.

      Because Tincopa-Sanchez failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).




                                          2                                     09-70943
      Finally, Tincopa-Sanchez failed to raise any substantive challenge to the

denial of his CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996) (issues not addressed in the argument portion of a brief are deemed

waived).

      PETITION FOR REVIEW DENIED.




                                         3                                   09-70943